Citation Nr: 1549929	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  09-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability manifesting as vertigo, including Meniere's disease and benign paroxysmal positional vertigo (BPPV).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to benefits under 38 U.S.C.A. § 1151 for disability of the right shoulder due to treatment rendered at a VA facility.

4.  Entitlement to benefits under 38 U.S.C.A. § 1151 for disability manifesting as vertigo due to treatment rendered at a VA facility.

5.  Entitlement to an increased rating for hearing loss.

6.  Entitlement to an increased rating for PTSD. 

7.  Entitlement to service connection for bilateral sciatica.
8.  Entitlement to a temporary total rating for convalescent purposes pursuant to 38 C.F.R. § 4.30 for treatment to the right shoulder.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from February 1958 to March 1961.

This appeal to the Board of Veterans' Appeals (Board) is from August 2008 and September 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2015, the Veteran had a personal hearing with the undersigned Veterans Law Judge.

The issues of entitlement to service connection for a back disability, Meniere's disease, BPPV, and to an increased rating for hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.

In March 2015, the Veteran filed claims of entitlement to service connection for GERD, to an increased rating for colitis, and to a TDIU due to the severity of his service-connected PTSD.  As discussed below, he withdrew his PTSD claim during his March 2015 hearing, and withdrew his pending TDIU claim in a June 2014 statement.  The issues pertaining to GERD and colitis have not been adjudicated by the AOJ.  Therefore, none of these issues are currently before the Board, and they are referred to the AOJ for proper action.


FINDINGS OF FACT

1. The Veteran's right shoulder disability and his BPPV and vertigo were not caused by VA treatment with IV-administered vancomycin.

2.  As his right shoulder is not service-connected, he is not entitled to a total disability rating for convalescence purposes as a matter of law.

3.  In a June 2014 statement, the Veteran withdrew his claim for service connection for bilateral sciatica, and for a TDIU.  During his March 2015 personal hearing, he withdrew his claim pertaining to PTSD.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 are not met.  
38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  The criteria for temporary total rating under 38 C.F.R. § 4.30 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 4.30 (2015).

3.  The criteria are met for withdrawal of his appeals for service connection for bilateral sciatic, for an increased rating for PTSD, and for entitlement to a TDIU.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with the duty to assist in this case.  Further, a VHA examination opinion was obtained in July 2015, and it is adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided a copy of the examination report for review, but no rebuttal has been received.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Compensation under 38 U.S.C.A. § 1151

The Veteran asserts he is entitled to Section 1151 benefits due to additional disability caused by treatment received at a VA hospital in January 2002.  Specifically, he asserts that treatment with IV-administered vancomycin, an antibiotic, for a post-surgical infection caused him to have right shoulder disabilities and to be diagnosed with benign paroxysmal positional vertigo (BPPV).

Under section 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  The additional disability qualifies for compensation if it is not the result of the veteran's own willful misconduct, but was instead caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the proximate cause of the additional disability must be: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or, 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Board notes that the question of whether the Veteran experienced additional disability as a result of treatment rendered by VA is a medical question.  The Court has held that a claim for benefits under 38 U.S.C.A. § 1151  must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999).



Right shoulder

The Veteran underwent right subacromial decompression and rotator cuff repair at a private hospital on December 26, 2001.  He developed a methicillin resistant staph epidermidis infection that was treated by VA in late December 2001 and early January 2002, with six incision and drainage (I&D) procedures to debride and clean the wound.  The first was January 1st, and the second January 3rd.  The third was January 16th, to treat a small area of persistent infection and to preserve as-yet uninvolved tissue (identified as the rotator cuff).  The post-operative report noted gross necrosis of the fat and purulence tracked down to the level of the rotator cuff repair, and that the rotator cuff had been necrotic.

His fourth procedure was on January 18th.  Prior to his fifth procedure, on January  20th, it was noted the rotator cuff could be repairable.  Post-operative notes show the Veteran doing well, there was no gross purulence, and that he would be back in two days (i.e., January 22nd) for repeat I&D.  

The post-operative report to his last procedure, on January 22nd, noted the Veteran had sustained a right shoulder postoperative infection after undergoing right rotator cuff repair at a private hospital.  Numerous I&Ds had been performed to treat infection, but it was felt that this last procedure would be the final washout and wound closure.  It was noted that the rotator cuff repair-performed by the private hospital-was taken down to gain adequate exposure and perform proper debridement.  After irrigation and debridement that day, the wound was found to be clean.  The rotator cuff was then re-repaired.  It was noted to have had excellent fixation.

On January 23rd, a consultation note from the infectious disease specialist indicated that the Veteran had been treated with levofloxacin for staph infection, but the infection worsened.  There was concern of possible ongoing infection.  The specialist recommended intravenous vancomycin (with a PICC line) along with oral rifampin for six weeks, and indicated that the vancomycin trough would need to be periodically checked.  A trough of 10 to 15 was set, which was high, but it was felt this would help to insure the drug got into the joint and the bone.  

He was discharged January 28th.  His discharge examination showed he was in no apparent distress.  His wound had erythema and some drainage, but he was found to be neurovascularly intact with excellent passive range of motion of the shoulder.

On February 11, 2002, the infectious disease specialist reiterated that 6 week antibiotic treatment was the recommended course of treatment because the Veteran had been given metal sutures into the bone when his rotator cuff was re-repaired.  There was a concern of infection going into the bone.  He was to be closely followed.  A vancomycin trough of 16.8 was noted on February 19th, and his dose was adjusted.  

His antibiotics were discontinued on March 4, 2002, after six weeks.  There was no sign of infection and he had no pain.  He did have stiffness.  He was able to lift his harm to shoulder level, and he was to continue with physical rehabilitation.  Records show that he called his doctor complaining of pain later that same month.  He went to the emergency room in June 2002 complaining of pain.  Examination showed some crepitation, no tenderness, good abduction, adduction, and rotation.  An X-ray showed no osteoarthritis or fracture.  The hardware from the rotator cuff repair appeared intact.

Medical evidence is required to show whether there was additional disability that was caused by VA treatment and also proximately caused by fault on the part of VA treatment providers.  38 C.F.R. §§ 3.361(c) & (d). 

A VA examination was conducted in May 2008.  The VA examiner did not find carelessness, negligence, lack of skill, error in judgment, or other findings of fault, or an event not reasonably foreseeable, due to the administration of IV vancomycin.  He noted the Veteran's December 2001 surgery, and subsequent I&Ds in January 2002.  He noted the Veteran was placed on vancomycin IV and rifampin, and was instructed of the risks and benefits prior to administration; a PICC line was placed in his upper left extremity to administer the vancomycin.  There was one instance of elevated trough level of 16.8, after which his dosage was adjusted.  He noted the shoulder had ongoing trouble, including pain, decreased motion, shift in position of anchoring screws, and destruction of rotator cuff tendons.  

The VA examiner commented that vancomycin does have an association with tissue necrosis, but that this is a localized effect due to the caustic nature of the chemical compound itself.  That is, it can cause localized tissue necrosis resulting in thrombophlebitis of the affected vein through which it is administered, but it does not elicit tissue necrosis in remote sites distant from its site of administration.  The Veteran was administered vancomycin by way of PICC line into the left upper extremity; his complaints are regarding the right shoulder.  The examiner said there is no medical evidence or anatomical reasoning to support that the administration of vancomycin by way of PICC line into the left upper extremity would result in any tendon necrosis or tissue destruction in the right shoulder.  There is no evidence that veteran was ever administered vancomycin directly to the tissues or joint space of the right shoulder.  He also opined that the Veteran was given the appropriate antimicrobial in the appropriate dosing levels based on well-established standards of care with the appropriate monitoring by an infectious disease specialist.  He said that the risks of not treating the infection outweighed the risks of any potential side effects or adverse reactions due to the administration of those antibiotics, and that there was no unforeseen event that resulted from them either.    

In May and June 2009, VA treatment providers indicated that there was no medical literature to support the Veteran's theory that vancomycin "melted away" his shoulder tendons, but that it was likely his shoulder healed poorly due to the post-surgical infection.

The July 2015 VHA examiner found that there was additional disability of the shoulder.  However, she noted that the disability was not a result of the treatment rendered, but rather a result of the underlying process (that is, the joint infection that required multiple interventions).  She said that the residual disability is a risk of such infections.  She indicated that it is reasonable for orthopedic surgeons to be initially conservative and not open the joint unless there are further indicators of deeper infection.  She specified that vancomycin was not the cause of his shoulder disability, as it was not injected or infused into the joint.  

Based on this body of evidence, the Board does not find that Section 1151 benefits for right shoulder disability are warranted.  The preponderance of the evidence weighs against finding the Veteran's right shoulder disability was caused by VA treatment.  Rather, his VA treatment providers and the VHA opinion opine that the shoulder disability resulted from the post-surgical infection, which has not been attributed to VA care.  Rather, he was admitted to VA with an infection that he developed after surgery at a private hospital.  

The Veteran has asserted, along with his own sincere belief, that one of his physicians, Dr. W., told him that the vancomycin dissolved his tendons and caused damage to his shoulder joint.  Unfortunately, his medical records do not contain such a statement or a suggestion.  He has not been shown to have the training or expertise to competently form such an opinion.  Indeed, his treatment providers, the VA examiner and the VHA examiner investigated this theory and rejected it.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In any event, this opinion would be outweighed by the other evidence finding it unlikely that vancomycin contributed to his current disability.  

As there was no actual causation of disability due to VA care, the issue of whether fault on the part of VA also proximately caused disability is not reached.  Mangham v. Shinseki, 23 Vet. App. 284, 288 (2009), 23 Vet. App. at 287-88; Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  See also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

Benign paroxysmal positional vertigo (BPPV)

As discussed above, the Veteran was prescribed IV vancomycin.  It was noted to have started on January 21, 2002.  On January 24th, he complained of ringing in his ears.  The infectious disease fellow noted that it was very unlikely that he would have had ototoxicity at that point, as it is related to the amount taken.  The records indicates that a discussion was had with the Veteran about the effects of the antibiotics, and that he was comfortable continuing with the treatment.  On February 14, 2002, he informed the infectious disease specialist that his ringing was unchanged but that his hearing was fine.  

In April 2004, he was diagnosed with Meniere's in the left ear, and BPPV in the right ear.  

As above, the question of causation and proximate causation must be resolved with medical evidence.  38 C.F.R. §§ 3.361(c) & (d).

In October 2003, a VA treatment provider noted that he possibly had some left ear weakness due to "previous" treatment.  The Veteran complained of vertigo, tinnitus and hearing loss.  He did not have the Veteran's records, and was unsure what the previous treatment was, noting possible treatment of the left ear with a different antibiotic.

A private physician in November 2011 noted that the Veteran had been administered vancomycin even though he had a known history of hearing loss and vertigo.  He noted the Veteran reported that he was informed by treatment providers that the vancomycin had caused inner ear damage leading to BPPV, but this provider did not provide further comment or opinion regarding the cause of current diagnoses.  

The May 2008 VA examiner opined that vancomycin can cause vestibular toxicity resulting in vertigo, but that he could not opine on whether it caused the Veteran's vertigo because he could not find from the records when it began or when BPPV was diagnosed.  He indicated that BPPV is felt to be caused by calcium deposits within the posterior semicircular canal that cause inappropriate movement within the endolymph, which causes a sensation of vertigo.  He noted that there was no medical evidence to suggest that he had such calcium deposits as a result of vancomycin treatment.

The VHA examiner opined against a relationship between treatment with vancomycin and BPPV or any other disability manifesting as vertigo.  She noted the Veteran had a longstanding history of ear, nose, and throat problems, including middle ear disease manifested by vertigo, dizziness, tinnitus, and hearing loss dating back to years before vancomycin was administered.  She opined that this history was the more likely explanation for his subsequent episodes of vertigo.  She noted that the Veteran had one trough of 16, which would be a very unlikely cause of ototoxicity.  She said that target troughs between 15 and 20 were 
standard for treatment of infections such as the Veteran's.  Finally, she indicated that recent research has shown that current preparations of vancomycin are rarely associated with ototoxicity.  

Based on this body of evidence, the Board does not find that benefits under Section 1151 are warranted.  The preponderance of the evidence weighs against finding that BPPV or vertigo was caused by vancomycin.  The October 2003 and November 2011 medical records are not probative towards showing a relationship.  The October 2003 record, noted only "possible" inner ear damage, and was not based on a review of the records or a thorough examination.  The November 2011 record is simply that physician's transcription of the Veteran's medical history without further comment or opinion on a possible relationship.  LaShore v. Brown, 8 Vet App 406 (1995).  It appears this physician would not have prescribed the same antibiotic, but his statement does not show a relationship between vancomycin and the Veteran's current disabilities.  The VA examiner indicated that vertigo can be caused by vancomycin, but he was unable to form an opinion as to whether the Veteran's vertigo was more likely than not caused by it.  The VHA opinion explained that his longstanding history was more likely the cause, and that current preparations of vancomycin are not likely to cause such reactions.

The Board recognizes his sincere belief that the administration of this antibiotic caused BPPV or vertigo, but he has not been shown to have the training or expertise to render such an opinion.  That possibility was investigated by the VHA examiner and rejected.  Jandreau, supra.  

Temporary total rating under 38 C.F.R. § 4.30

The Veteran has claimed entitlement to a temporary total disability rating for purposes of convalescence following his right shoulder surgery.
Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post- operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a). 

The Veteran's right shoulder is not service-connected.  Because a temporary total rating can only be assigned for service-connected disabilities, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Where the law is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b).

Withdrawal of Appeals

In June 2014, the Veteran submitted a written statement, indicating that he wanted to withdraw all appeals except for his appeals regarding PTSD, Meniere's disease, his right shoulder, convalescence for his right shoulder,  low back, and hearing loss.  At that time, the issues of entitlement to service connection for bilateral sciatica and for a TDIU were also pending and had been certified to the Board.  

Further, during the Veteran's March 2015 personal hearing, he and his representative let it be known that he was withdrawing his appeal for a higher rating for PTSD.  The hearing has since been transcribed.  

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the claimant, the applicable claim number, and a statement that the appeal is being withdrawn, and it must also be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

The June 2014 statement shows his name and claim number, and clearly expresses an intent to withdraw all claims except for the ones he specifically listed.  Similarly, the transcript of the hearing testimony lists his name and claim number, and clearly expresses his intent to withdraw his appeal regarding PTSD.    

As the Board had not yet issued a decision concerning these claims upon receipt of the statement and the transcript, the criteria are met for withdrawal of these appeals.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims is unwarranted, and the appeal of these claim is dismissed.  Id. 


ORDER

The claims of entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disability and for BPPV and vertigo are denied.

The claim of entitlement to a total rating due to convalescence for right shoulder is denied.

The claims of entitlement to service connection for bilateral sciatica, entitlement to a TDIU, and entitlement to a higher disability rating for PTSD are dismissed.






REMAND

The August 2011 VA examination and April 2012 VA examination opinions regarding his lumbar spine and his Meniere's disease are inadequate for adjudicatory purposes.  

In regard to his lumbar spine, the RO asked the examiner for an opinion on whether the Veteran's back problem, which it found preexisted service, was aggravated by service.  This is the incorrect standard.  Rather, the RO should have asked whether it was clear and unmistakable that the Veteran had a preexisting lumbar condition when entering service.  The Veteran's entrance examination in February 1958 noted no history of back troubles or abnormalities of the spine.  He is therefore presumed to have been in sound condition upon entrance into active duty.  This presumption can only be rebutted by clear and unmistakable evidence showing that it is undebatable that a back disability preexisted service.  The examiner will be asked to identify whether such evidence is available.  

The Board also notes that the August 2011 VA examiner reviewed the Veteran's STRs, but did not appear to consider medical evidence showing back surgery in September 1965, which is within five years of separation.  The records from September 1965 mention the Veteran having back problems while still in high school.  They also note that an injury in July 1965 appeared to aggravate an existing problem.  On remand, this evidence must be addressed.

In regards to vertigo, including Meniere's disease and BPPV, the Board initially observes that the Veteran reported during his personal hearing that he complained of dizziness during service and was resultantly sent to a psychiatrist.  As clinical treatment records are stored separately from the standard STRs, a search should be made for additional records.  These records may show additional symptomatology in service that is not reflected in the evidence of record.

Another VA examination for Meniere's and BPPV should be conducted regardless of whether there are additional records from service because the facts relied upon by the August 2011 and April 2012 VA examiner were not complete.  It is noted in the report that Meniere's was not diagnosed until 1999, but it is shown in the record as early as 1989.  The examiner indicated the Veteran only had one instance of dizziness during service, and none thereafter until diagnosis.  His records show a complaint in May 1959, and the Veteran has indicated he complained at least one more.  Post-service treatment records from September 1965, less than five years after separation, show complaints of hypostatic dizziness upon standing.  There are complaints in 1978 as well.  He has also testified that he has had the symptoms since service.  This evidence was not considered by the examiner and therefore a new opinion must be obtained.

The Veteran should also be given an updated VA audio examination.  VA treatment from December 2013 show an increase in his symptoms.  The most recent examination was in May 2011.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his back, Meniere's disease, vertigo, and hearing loss, and make arrangements to obtain all records not already associated with the claims file.

2.  Conduct a search for additional STRs, specifically any records of clinical (psychiatric) treatment.  

3.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether any diagnosis of the spine is related to service.  The examiner is asked to review the claims file and to conduct a complete examination.

The Veteran entered service with a normal examination.  His STRs show he sought medical attention for his back twice in April 1959 and twice in November 1960.  He asserts he was loading 500 pound bombs when he injured his back the second time.  His separation examination in March 1961 showed no abnormalities.  In September 1965, he reported to physicians that he had a history of back trouble while still in high school (in or around 1956), but there are no records from that treatment available.  He was diagnosed with spondylolisthesis and spondylolysis in September 1965, at which time he reported having fallen in July 1965.  The physician appeared to imply that the July 1965 fall aggravated ongoing or existing pain.

The examiner is first asked whether there is clear and unmistakable evidence of a back condition existing prior to service?  If so, point to the specific evidence that leads to the undebatable conclusion that there was a preexisting disability.  If a back disability is found to have preexisted service, the examiner is then asked whether there is also clear and unmistakable evidence that the preexisting disability did not undergo a permanent increase in severity beyond the normal progression of the disease (that is, is there undebatable evidence that it was permanently aggravated) during service.  

If the examiner finds no permanent aggravation, then the Veteran is presumed to have entered service with a normal spine in sound condition.  The examiner is then asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any current diagnosis is related to the injuries sustained during service.  The examiner is asked to consider statements alleging a lifting injury during service and symptoms since service as credible.

All opinions are to be supported with explanatory rationale citing to evidence in the record and medically accepted knowledge.

4.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that Meniere's disease and/or BPPV are related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran's STRs show complaints of dizziness in May 1959.  He asserts that it happened an additional time and that he was sent to see a psychiatrist about it.  He recalls being diagnosed with Meniere's disease in the 1960's or 1970's, but the earliest diagnosis in the current evidence is from 1989.  Records from September 1965 show complaints of dizziness, and again in February 1978.  VA treatment from October 2003 show a questionable Meniere's diagnosis, instead favoring BPPV with left ear weakness.  However, a November 2009 VA progress note indicates left-sided Meniere's and right-sided BPPV.  

The examiner is asked to conduct a complete examination and to provide a diagnosis.  Does the Veteran have Meniere's disease or BPPV or both?  Please be specific.  The examiner is then asked to opine on whether his current diagnoses are related to the incidents of dizziness and other symptoms in service.  The examiner is asked to consider statements alleging persistent symptoms since service as credible.  All opinions should contain explanatory rationale that cites to evidence in the record and medically accepted knowledge.

5.  Schedule the Veteran for an updated VA audiological examination for a report on the current severity of his hearing loss.  The Veteran's last VA audiological examination was in May 2011, but he had an audiogram in December 2013 that suggests an increase in severity.  It was not conducted with use of the Maryland CNC, so the examiner is asked to review that examination and provide an opinion on whether the severity shown at that time is comparable to the current severity (that is, do his current hearing results show increased severity, about equal hearing acuity, or improved hearing since that audiogram?).  Also ask the Veteran to provide details on how his hearing loss has functionally impacted his life.  All rendered opinions are to supported with explanation, including citation to evidence in the record or medically accepted knowledge.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


